DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 21-30 are pending.
This action is made final.
Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.
Applicant argued in the remark that “Ross with Sun, Vaishampayan, and/or Son expressly explains how the angle of the louver is changed in response to thermal energy of the exhaust flow. Indeed, numerous times Ross with Sun, Vaishampayan, and/or Son explains how louver angle is based on thermal energy. Because Ross with Sun, Vaishampayan, and/or Son speaks nothing about determining a duct angle that corresponds to the electrical power inventories”. However, the examiner respectfully traverses applicant’s position. Ross teaches determining a duct angle that corresponds to the electrical power inventories. Especially, Ross teaches controller receive different measurement signals relating to measurements of a subset of servers, wherein measurement signals at least includes power consumption information of the subset of servers, and determine an output signal to control air moving device and adjust louver 1; column 15, lines 15-24; column 27, lines 9-272].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 21-24, 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (hereinafter “Ross”) (US 10,624,241 B1)3.
As to claims 1, 21, 26, Ross teaches a system and method for cooling internal components, comprises:
receiving electrical power inventories representing electrical powers consumed by internal components operating within the information handling system [controller may receive one or more measurement signals relating to measurements of a subset of servers, such as power consumption, etc. and determine an output signal to control air moving device based on the measurement signals] [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27]; 
determining a fan speed that corresponds to the electrical power inventories representing the electrical powers consumed by the internal components operating within the information handling system [based on measurement data relating to measurements of a subset of servers, such as power consumption, to determine an output signal to control air moving device, such as fans] [column 9, lines 7-19; column 15, lines 2-244]; 
determining a duct angle that corresponds to the electrical power inventories representing the electrical powers consumed by the internal components operating 5]; 
electrically operating a fan at the fan speed that corresponds to the electrical power inventories [column 9, lines 7-19; column 15, lines 2-24; column 27, lines 9-27]; and 
orienting an articulated duct component to the duct angle that corresponds to the electrical power inventories by actuating a linear actuator having a rigid linkage component [a linear actuator by a rigid linkage component to adjust the angle of the louver to modify the airflow based on measurement data such as power consumption] [Figs. 11-12] [column 9, lines 7-19; column 15, lines 15-24; column 18, lines 22-65; column 20, lines 12-28; column 22, lines 41-35; column 27, lines 9-27]; 

As to claim 3, Ross teaches the operations further comprise receiving a sensory output representing a temperature generated by a temperature sensors [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27].
As to claim 4, Ross teaches the operations further comprise sending a command specifying the duct angle that corresponds to the electrical power inventories [column 4, lines 15-51; column 9, lines 7-19; column 15, lines 15-24; column 18, lines 22-65; column 20, lines 12-28; column 22, lines 41-35; column 27, lines 9-27].  
As to claim 22, Ross teaches identifying a cooling policy that corresponds to the electrical power inventories [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27].  
As to claim 23, Ross teaches the operations further comprise receiving a sensory output representing a temperature generated by a temperature sensors [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27].
As to claim 24, Ross teaches the operations further comprise sending a command specifying the duct angle that corresponds to the electrical power inventories [column 4, lines 15-51; column 9, lines 7-19; column 15, lines 15-24; column 18, lines 22-65; column 20, lines 12-28; column 22, lines 41-35; column 27, lines 9-27].  
As to claim 27, Ross teaches identifying a cooling policy that corresponds to the electrical power inventories [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27].  
As to claim 28, Ross teaches the operations further comprise receiving a sensory output representing a temperature generated by a temperature sensors [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27].
As to claim 29, Ross teaches the operations further comprise sending a command specifying the duct angle that corresponds to the electrical power inventories [column 4, lines 15-51; column 9, lines 7-19; column 15, lines 15-24; column 18, lines 22-65; column 20, lines 12-28; column 22, lines 41-35; column 27, lines 9-27].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of SUN (US 2017/0160775 A1).
As to claim 5, Ross teaches retrieving measurement data from the computing devices, such as temperature, power consumption, processing load etc., and determine an output signal to adjust fan speed and angle of the louver to modify the airflow to keep the corresponding computing devices operating within a desired temperature range [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27]. Ross does not explicitly teach retrieving a basic input output system (BIOS) setting that corresponds to the duct angle. However, SUN teaches an airflow control system and method for adjusting airflow based on detected information in a computing system by rotating direction of air duct component includes louver [0026, 0031-0032, 0050]. Especially, SUN teaches retrieving a basic input output system (BIOS) setting that corresponds to the duct angle [0037-0041]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of SUN with the teachings of Ross for the purpose of identifying initial device configuration based on system configurations stored in a basic input output system (BIOS).
As to claim 6, Ross teaches retrieving measurement data from the computing devices, such as temperature, power consumption, processing load etc., and determine an output signal to adjust fan speed and angle of the louver to modify the airflow to keep the corresponding computing devices operating within a desired temperature range [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27]. Ross does not explicitly teach retrieving a basic input output system (BIOS) setting that corresponds to the electrical power inventories. However, SUN teaches an airflow control system and 
As to claim 25, Ross teaches retrieving measurement data from the computing devices, such as temperature, power consumption, processing load etc., and determine an output signal to adjust fan speed and angle of the louver to modify the airflow to keep the corresponding computing devices operating within a desired temperature range [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27]. Ross does not explicitly teach retrieving a basic input output system (BIOS) setting that corresponds to the electrical power inventories. However, SUN teaches an airflow control system and method for adjusting airflow based on detected information in a computing system by rotating direction of air duct component includes louver [0026, 0031-0032, 0050]. Especially, SUN teaches retrieving a basic input output system (BIOS) setting that corresponds to the electrical power inventories [0037-0041]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of SUN with the teachings of Ross for the purpose of identifying initial device configuration based on system configurations stored in a basic input output system (BIOS).
As to claim 30, Ross teaches retrieving measurement data from the computing devices, such as temperature, power consumption, processing load etc., and determine an output signal to adjust fan speed and angle of the louver to modify the airflow to keep the corresponding computing devices operating within a desired temperature range [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27]. Ross does not explicitly teach retrieving a basic input output system (BIOS) setting that corresponds to the electrical power inventories. However, SUN teaches an airflow control system and method for adjusting airflow based on detected information in a computing system by rotating direction of air duct component includes louver [0026, 0031-0032, 0050]. Especially, SUN teaches retrieving a basic input output system (BIOS) setting that corresponds to the electrical power inventories [0037-0041]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of SUN with the teachings of Ross for the purpose of identifying initial device configuration based on system configurations stored in a basic input output system (BIOS).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of SUN, and further in view of Vaishampayan et al. (hereinafter “Vaishampayan”) (US 2015/0347330 A1).
As to claim 7, Ross teaches adjusting cooling operations, such as fan speed and angle of louvers, based on determined conditions [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27]. SUN teaches receive first information identifying an inventory, operating status and configuration of components optionally included at an information handling system [system check to determine whether heat generating 
As to claim 8, Ross teaches adjusting cooling operations, such as fan speed and angle of louvers, based on determined conditions [column 9, lines 7-19; column 15, lines 15-24; column 27, lines 9-27]. SUN teaches receive first information identifying an inventory, operating status and configuration of components optionally included at an information handling system [system check to determine whether heat generating components and/or empty slots are present, based on detected heat condition at the information handling system, rotating the direction of air duct 230d to adjust airflow by using servos or motors coupled with the air duct to meet cooling requirement]. SUN .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of SUN, and further in view of Son (US 2015/0323207 A1).
As to claim 9, Ross teaches a plurality of slot-level thermal regulation systems for a computing system. At least one of the slot-level thermal regulation systems comprises a louver corresponding to a particular slot and located between a particular computing device mounted within the particular slot and at least one fan configured to facilitate airflow through the server rack. The louver is configured to regulate airflow through the particular computing device. The at least one slot-level thermal regulation system further comprises a thermally activated unit located in an exhaust flow of the particular computing device and configured to change the angle of the louver in response to a change in thermal energy of the exhaust flow [Abstract] [column 18, lines 22-65; column .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In some embodiments, a controller may receive measurements associated with a subset of servers coupled with a cooling canister and generate a control signal to control one or more air moving devices coupled to a cooling canister associated with the controller. For example, controller 126 may receive one or more measurement signals relating to measurements of a subset of servers 106, such as temperature, power consumption, processing load, etc. and determine an output signal to control air moving device 114 based on the measurement signals. In some embodiments, a controller may coordinate output speed signals to one or more air moving devices such that the one or more air moving devices are coordinated with one or more air moving devices mounted in individual servers coupled to a cooling canister associated with the controller. For example, controller 126 may coordinate a speed of air moving device 114 with a speed of fans 120 and 122.
        2  Sensors may be located within the computing devices or may be external to the computing device, e.g., in an exhaust flow of the computing device. Sensors may collect temperature data from the computing devices. Temperature data obtained from a particular computing device may be used to determine how to angle one or more louvers 1110 which regulate airflow through the slot 1102 in which the computing device is located. The one or more louvers 1110 may be adjusted so as to keep the computing device operating within a desired temperature range. Sensors may measure computing device temperatures or other metrics, e.g., processor usage or workload, power consumption, etc., from which operating temperatures can be estimated. Accordingly, temperature data may comprise information about the actual operating temperature of a computing device, information about the processor usage or workload of a computing device, information about the power consumption of a computing device, other information, or combinations thereof. 
        
        3 Ross cited as prior art reference in the last office action.
        4 In some embodiments, a controller, such as controller 708, may receive measurements relating to conditions in servers 702 and determine an output for controlling fans associated with an air moving device based on the received measurements. In some embodiments the received measurements, may include processor temperature, air temperature, air pressure, power consumption, or other measurements indicative of an amount of waste heat needing to be removed from servers, such as servers 702.
        5 Sensors may be located within the computing devices or may be external to the computing device, e.g., in an exhaust flow of the computing device. Sensors may collect temperature data from the computing devices. Temperature data obtained from a particular computing device may be used to determine how to angle one or more louvers 1110 which regulate airflow through the slot 1102 in which the computing device is located. The one or more louvers 1110 may be adjusted so as to keep the computing device operating within a desired temperature range. Sensors may measure computing device temperatures or other metrics, e.g., processor usage or workload, power consumption, etc., from which operating temperatures can be estimated. Accordingly, temperature data may comprise information about the actual operating temperature of a computing device, information about the processor usage or workload of a computing device, information about the power consumption of a computing device, other information, or combinations thereof.